Name: Commission Implementing Regulation (EU) No 442/2014 of 30 April 2014 amending Regulation (EC) No 1235/2008 as regards requests for inclusion in the list of third countries recognised for the purpose of equivalence in relation to the import of organic products (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: European Union law;  trade;  foodstuff;  cooperation policy;  international trade
 Date Published: nan

 1.5.2014 EN Official Journal of the European Union L 130/39 COMMISSION IMPLEMENTING REGULATION (EU) No 442/2014 of 30 April 2014 amending Regulation (EC) No 1235/2008 as regards requests for inclusion in the list of third countries recognised for the purpose of equivalence in relation to the import of organic products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and Article 38(d) thereof, Whereas: (1) Commission Regulation (EC) No 1235/2008 (2) lays down detailed rules concerning the procedure for recognition of third countries for the purpose of equivalence in accordance with Article 33(2) of Regulation (EC) No 834/2007. (2) The Council of the European Union, in its conclusions on organic farming of the 3237th Agriculture and Fisheries Council meeting of 13 and 14 May 2013, encouraged the Commission to improve the current mechanisms to facilitate international trade in organic products and require reciprocity and transparency in any trade agreement. (3) The ongoing review of the legal framework of the organic production sector has revealed shortcomings in the current scheme of recognition of third countries for the purpose of equivalence. Most of the equivalence arrangements signed by the Commission and third countries have been unilaterally applied by the European Commission which has not been conducive to the promotion of a level playing field. It was found that equivalence recognition with third countries should be established through international agreements. Therefore, the current scheme of recognition of third countries for the purpose of equivalence based on equivalence arrangements should shift to a scheme based on balanced international agreements with a view to promoting a level playing field, transparency and legal certainty. (4) In order to facilitate the transition to the new scheme of recognition based on international agreements, it is appropriate to introduce a final date for receiving new requests for inclusion in the list provided for in Article 7 of Regulation (EC) No 1235/2008 and set out in Annex III to that Regulation. Requests received after that date should no longer be admissible. (5) Regulation (EC) No 1235/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Article 8(1) of Regulation (EC) No 1235/2008 is replaced by the following: 1. The Commission shall consider whether to include a third country in the list provided for in Article 7 upon receipt of a request for inclusion from the representative of the third country concerned, provided that such request is submitted before 1 July 2014. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25).